Citation Nr: 1525812	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1968 to May 1970.  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal and served in Vietnam between May 1969 and May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In July 2014, the Board denied the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  The Veteran appealed the Board's decision, and in April 2015, the United States Court, of Appeals for Veterans Claims (Court) vacated the Board's decision as to the issue of service connection for a psychiatric disorder other than PTSD, and remanded the issue on appeal so that the Board could have an opportunity to readjudicate the Veteran's claim in light of the directives set forth in a joint motion for remand between the parties (JMR).  The claim has been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that the Board failed to provide adequate reasons and basis in support of its reliance on a June 2010 VA examination opinion.  The June 2010 opinion was that the Veteran had an adjustment disorder related to his retirement but not to his military service.  The parties agreed that the examiner failed to provide any further rationale for this opinion because it is unclear from the medical opinion how the examiner found that the adjustment disorder was not related to his military service, but to his retirement, to include whether his adjustment disorder was related to his claimed stressors otherwise determined by the RO to be consistent with the places, types and circumstances of his service in Vietnam.  The parties agreed that the remedy was a VA psychiatric examination and opinion on whether the Veteran's psychiatric disability, currently diagnosed as an adjustment disorder, is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist. 

The examiner should review the VBMS/VVA record before completing the examination report.  Based on the review of the claim and examination of the Veteran, the examiner should state whether it is at least as likely as not (a probability of 50 percent or greater) that any current psychiatric disorder to include adjustment disorder is due at least in part to claimed stressors consistent with the places, types and circumstances of his service in Vietnam, or is otherwise related to his service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Note that the June 2010 VA opinion of record is inadequate, for failure to provide a reason for the conclusion, that the Veteran's psychiatric disability is related to his retirement but not his service.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




